Title: From George Washington to John Bacon, 26 October 1755
From: Washington, George
To: Bacon, John

 

To Lieutenant Bacon of the Maryland Independant Company.
[Fort Cumberland, Md., 26 October 1755]

You are to proceed to George Parkers Plantation, where you will meet with Captain William Cocks and his Company of Rangers, who are ordered to erect a Work of Defence at the said place.
You are to make choice of the most convenient Ground, and direct them in building a Quadrangular Fort of Ninety feet, with Bastions. You will direct them in what part of the Fort to build their Barracks, and the most convenient part for a Magazine. Another Fort of the same dimensions is to be built by Captain Ashby’s Company, at the Plantation of Charles Sellars, or the late McCrackins; whichsoever you shall judge the most convenient Situation. You are to apply to each of these Companies for a Guard to escort you backwards and forwards, as often as you shall have occasion to go &c.
October 26th
